Citation Nr: 1454162	
Decision Date: 12/09/14    Archive Date: 12/16/14

DOCKET NO.  12-23 273	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUE

Whether the Veteran's annual countable income exceeded the maximum allowable amount for the payment of nonservice-connected pension benefits for the period prior to May 1, 2010.


ATTORNEY FOR THE BOARD

Amanda Christensen, Associate Counsel


INTRODUCTION

The Veteran had active military service from October 1987 to October 1994.

This appeal comes to the Board of Veterans' Appeals (Board) from a March 2011 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California to pay nonservice-connected pension benefits effective May 1, 2010.

In February 2014 the Veteran filed a claim contending clear and unmistakable error in the August 2010 rating decision granting service connection for the Veteran's back disability effective January 26, 2010.  As the issue has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ), the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014).


FINDING OF FACT

The Veteran's countable income prior to May 1, 2010 exceeds the maximum income allowed for payment of nonservice-connected pension benefits.


CONCLUSION OF LAW

The criteria for payment of nonservice-connected pension benefits are not met prior to May 1, 2010.  38 U.S.C.A. §§ 1503, 1521, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.3, 3.23, 3.102, 3.271, 3.272 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The Board is required to ensure that the VA's "duty to notify" and "duty to assist" obligations have been satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2013).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any medical or lay evidence necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2013); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide; and (4) must ask the claimant to provide any evidence in his or her possession that pertains to the claim, in accordance with 38 C.F.R. § 3.159(b)(1). 

VA's duties to assist and notify have been considered in this case.  However, as the law, and not the facts, is dispositive of the appeal, the duties to notify and assist imposed by the VCAA are not applicable to this claim.  See Mason v. Principi, 16 Vet. App. 129, 132 (2002).  Indeed, the enactment of the VCAA does not affect matters on appeal from the Board when the question is limited to statutory interpretation.  See Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001). 

Because the maximum annual pension rate and excludable amounts are outlined in statutes and regulations, to which the Board is bound, the Board's review is limited to interpretation of the pertinent law and regulations.  In this case, the law is dispositive and entitlement to payment of non-service connected VA pension benefits prior to May 1, 2010 is precluded as a matter of law.  See Smith v. Gober, 14 Vet. App. 227, 230 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); cert. denied, 537 U.S. 821 (2002). 

Nonetheless, the Board notes that the Veteran was provided VCAA notice in November 2008 at the time of his application for nonservice connection pension benefits.  At the time the Veteran was notified of the June 2010 grant of nonservice-connected pension, he was provided with the necessary forms to report his income and expenses, and he has in fact provided that information, and the VA has sought necessary clarifications.

Nonservice-Connected Pension Eligibility

Improved (nonservice-connected) pension is a benefit payable by VA to a veteran of a period of war who is permanently and totally disabled from nonservice-connected disability not the result of the Veteran's willful misconduct.  38 U.S.C.A. § 1521(a) (West 2002).  Basic entitlement to such pension exists if, among other things, the Veteran's income is not in excess of the maximum annual pension rate (MAPR) specified in 38 C.F.R. § 3.21.  38 U.S.C.A. § 1521(a), (b); 38 C.F.R. §§ 3.3(a)(3), 3.23(a), (b), (d)(4).  

The Veteran was granted nonservice-connected pension in a June 2010 rating decision, effective October 29, 2008, the date the Veteran's claim was received.  The accompanying letter explained that further information was required to determine the amount of payments.  A July 2010 decision indicated that the Veteran's income for 2010 exceeded the amount set by lay and payment was not warranted.  In a March 2011 decision, the Veteran was notified he would be paid nonservice-connected pension benefits beginning May 1, 2010.  The RO found that prior to that date, the Veteran's income exceeded the maximum annual disability pension limit.  The Veteran contends he is entitled to payment of benefits beginning in 2009.

As an initial matter, the Veteran has not disagreed with the effective date of pension from October 29, 2008; rather, he argues that he should be entitled to payment earlier than the May 1, 2010.  In other words, this case is whether the Veteran's income constitutes a bar to payment for the period prior to May 1, 2010.

The MAPR is published in Appendix B of VA Manual M21-1 and is to be given the same force and effect as if published in VA regulations.  See 38 C.F.R. § 3.21.  In 2008, 2009 and 2010, the MAPR for a veteran with one dependent was $15,493, with an additional $2,020 added for each additional child.  In 2009 the Veteran was married and had two minor children and one child over 18 but attending school and unmarried.  He has also reported a niece as a dependent, but has not submitted evidence of adoption.  Therefore, the MAPR for the Veteran with a spouse and three dependents is $21,553.

In determining a veteran's annual income for purposes of eligibility for nonservice-connected pension, all payments of any kind or from any source shall be counted as income during the 12-month annualization period in which received unless specifically excluded under 38 C.F.R. § 3.272.  Spousal income is included in annual income.

Unreimbursed medical expenses paid within the 12-month annualization period regardless of when the indebtedness was incurred are excluded from the amount of an individual's income under 38 C.F.R. § 3.272 but only to the extent that they exceed five percent of the MAPR, in this case $774.

The Board notes that in his October 2011 notice of disagreement the Veteran argued only that he should be entitled to payment of nonservice-connected pension for 2009 to 2010.  However, the as noted above, the Veteran was granted benefits effective October 2008 and could arguably be entitled to payment from that point.  A review of the record reflects, however, that the Veteran would not be entitled to payment for 2008.  On his July 2010 income verification report the Veteran listed his spouse's income as in 2008 as $40,977.  Thus, his countable income for 2008 was well over MAPR. 

In an income verification form submitted in July 2010, the Veteran reported his spouse's income in 2009 was $27,024.  He reported no other income.  The same amount is reflected on a copy of his 2009 federal income tax return. The Veteran later contended in an October 2011 statement that he and his spouse made only $19,000 in 2009; however, the Board finds the evidence does not support that contention.  The Board finds the income tax return to be particularly probative and finds that the Veteran's income for 2009 was $27,024.

In December 2010, the Veteran submitted a list of itemized medical expenses for 2009 totaling $4,318.91.  An itemized medical expense report submitted in July 2010 is less comprehensive, but appears to include an additional $60 in medical expenses not included on the December 2010 report.  As expenses that exceed $774 may be excluded from income, the Board finds that $3,604.91 may be subtracted from the Veteran's income of $27,024, for countable income of $23,419.81.

As the Veteran's countable income of $23,419.81 is greater than the applicable MAPR of $21,553, the Veteran is not eligible to be paid nonservice-connected pension for 2009.

The Veteran has also argued that he should be paid nonservice-connected pension for 2010.  As the Veteran has already been awarded nonservice-connected pension effective May 1, 2010, the first day of the month following his April 2010 separation from his wife, the only remaining question on appeal is whether he is entitled to payment prior to that date.

In a July 2010 phone call the Veteran reported his spouse's income would be $33,462 in 2010.  On his July 2010 itemized medical expenses report he reported only $263.27 in medical expenses, and in an October 2010 itemized medical expense report he reported an additional $89 in medical expenses.  As the Veteran's countable income is thus well over MAPR, he is not entitled to payment of nonservice-connected pension prior to May 1, 2010.  He only became eligible at that time due to his separation from his spouse, which removed her income from his countable income.  As court paperwork shows that the Veteran did not separate from his spouse until April 2010, her income must be included in his countable income prior to that date.  Similarly, nonservice-connected pension payments were again properly stopped effective August 1, 2010 as the Veteran reported he was again living with his spouse.

Therefore, the Veteran is not entitled to payment of nonservice-connected pension prior to May 1, 2010.  The Board sympathizes with the Veteran's situation of having extensive monthly financial obligations and having limited income resulting in extreme financial difficulties.  However, the Board is bound by the applicable law and regulations, which allow for monthly pension payments only when a Veteran has an extremely minimal level of yearly countable income.  Accordingly, the Veteran's claim must be denied. See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).








ORDER

As the Veteran's income is excessive, payment of nonservice-connected pension benefits is denied prior to May 1, 2010.



____________________________________________
H. SEESEL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


